DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over King et al. (US Patent No. 6,603998 B1, August 5, 2003) (hereinafter “King”) in view of Zhang et al. (US Patent No. 6,947,791 B2, September 20, 2005) (hereinafter “Zhang”) and in further view of Lin et al. (US 6,517,828 B1).
With respect to Claims 1, King discloses a method and apparatus for the delivery of polynucleotide vaccines into mammalian skin cells (Column 1, lines 15-19) comprising the steps of: 
(a) administering a polynucleotide vaccine into the skin at an administration site (column 4, lines 28-44; column 5, lines 1-6), 
(b) applying a needle electrode to the skin in the vicinity to the administration site (column 4, lines 28-44; element 16), 
(c) applying a sequence of at least three single, operator-controlled, independently programmed, narrow interval electrical waveforms (column 4, lines 28-44), to deliver the polynucleotide vaccine into the skin cells by electroporation, wherein the sequence of at least three waveforms has one, two, or three of the following characteristics: (1) at least two of the at least three waveforms differ from each other in waveform amplitude; (2) at least two of the at least three waveforms differ from each other in waveform width; and (3) a first waveform interval for a first set of two of the at least three waveforms is different from a second waveform interval for a second set of two of the at least three waveforms (column 4, lines 28-55).
However, King does not disclose pulse intervals that are less than 100 milliseconds. 

Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the method for the delivery of polynucleotide vaccines into skin cells of King with the time interval as taught by Zhang for the purpose of reducing pain (King, column 7, lines 4-17).  Also, since King in view of Zhang disclose the steps of the method as claimed, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to recognize that the administration of the polynucleotide vaccine as claimed would cause only one perceived muscle contraction for the sequence of applied narrow interval electrical waveforms. 
However, King/Zhang does not teach wherein a polynucleotide vaccine includes a polynucleotide which expresses an antigen selected from the group consisting of immunoglobulin superfamily antigens.
Lin teaches wherein a polynucleotide vaccine includes a polynucleotide which expresses an antigen selected from the group consisting of immunoglobulin superfamily antigens (Col 7, lines 59-67). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of King/Zhang with an antigen selected from the group consisting of immunoglobulin superfamily antigens as taught by Lin for the purpose of both are directed towards delivering a cancer vaccine (Lin, Col 10, line 41-49) and the super family of Lin provides efficiency in adhering to the relevant molecules (Lin, Col 7, line 55-59).
	
With regard to Claim 2, King teaches the method as claimed in Claim 1 described above.   However, King does not teach the method steps of (a) and (b) as being carried out sequentially. 
Zhang teaches wherein step (a) administering a polynucleotide vaccine into the skin at an administration site is carried out prior to step (b) applying a needle electrode to the skin (Column 11, second full paragraph).
Therefore, it would be prima facie obviousness to one of ordinary skill in the art, at the time of invention to substitute the method steps of (a) and (b) being carried out simultaneously as taught by King with the method steps of (a) and (b) being performed sequentially as taught by Zhang because the substitution of one known method step for another would have yielded predictable results of providing desired medicament. 
With regard to Claim 3, King discloses wherein step (a) and step (b) are carried out simultaneously using a needle electrode that is pre-coated with the polynucleotide vaccine (column 4, lines 28-44). 
With regard to claim 4, King/Zhang teaches the claimed invention except for the expression of an antigen selected from the group consisting of the CEA family of antigens.
Lin teaches wherein the polynucleotide vaccine includes a polynucleotide which expresses an antigen selected from the group consisting of the CEA family of antigens (Col 7, lines 59-67).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of King/Zhang with an antigen selected from the group consisting of immunoglobulin superfamily antigens as taught by Lin for the purpose of both are directed towards delivering a cancer vaccine (Lin, Col 10, line 41-49) and the super family of Lin provides efficiency in adhering to the relevant molecules (Lin, Col 7, line 55-59).
With regard to claim 5, King/Zhang teaches the claimed invention except for the expression of an antigen selected from the group in the immunoglobulin superfamily antigen.
Lin teaches wherein the poynucleotide vaccine includes a polynucleotide which expresses an immunoglobulin superfamily antigen selected from the group consisting of lgs; TCRs; and class I and II major histocompatibility complex (MHC) molecules (Table 1; Col 8, line 7-10).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of King/Zhang with an antigen selected from the group consisting of immunoglobulin superfamily antigens as taught by Lin for the purpose of both are directed towards delivering a cancer vaccine (Lin, Col 10, line 41-49) and the super family of Lin provides efficiency in adhering to the relevant molecules (Lin, Col 7, line 55-59).
With respect to Claims 6, King discloses a method and apparatus for the delivery of polynucleotide vaccines into mammalian skin cells (Column 1, lines 15-19) comprising the steps of: 
(a) administering a polynucleotide vaccine into the skin at an administration site (column 4, lines 28-44; column 5, lines 1-6), 
(b) applying a needle electrode to the skin in the vicinity to the administration site (column 4, lines 28-44; element 16), 
(c) applying a sequence of at least three single, operator-controlled, independently programmed, narrow interval electrical waveforms (column 4, lines 28-44), to deliver the polynucleotide vaccine into the skin cells by electroporation, wherein the sequence of at least three waveforms has one, two, or three of the following characteristics: (1) at least two of the at least three waveforms differ from each other in waveform amplitude; (2) at least two of the at least three waveforms differ from each other in waveform width; and (3) a first waveform interval for a first set of two of the at least three waveforms is different from a second waveform interval for a second set of two of the at least three waveforms (column 4, lines 28-55).
However, King does not disclose pulse intervals that are less than 100 milliseconds. 
Zhang teaches spaced time intervals of about 0.1 msec to about 15 sec” (Column 11, lines 18-20).  
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the method for the delivery of polynucleotide vaccines into skin cells of King with the time interval as taught by Zhang for the purpose of reducing pain (King, column 7, lines 4-17).  Also, since King in view of Zhang disclose the steps of the method as claimed, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to recognize that the administration of the polynucleotide vaccine as claimed would cause only one perceived muscle contraction for the sequence of applied narrow interval electrical waveforms. 
However, King/Zhang does not teach specific cancer expression.
Lin teaches wherein said polynucleotide cancer vaccines are against cancers which express CEA (col 7, line 59-67), including colorectal carcinoma, gastric carcinoma, lung adenocarcinoma, pancreatic carcinoma, breast carcinoma, ovarian carcinomas, gall and urinary bladder carcinomas, endometrial adenocarcimnoma, and small cell lung carcinoma (col 36, line 14-27).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of King/Zhang with an antigen selected from the group consisting of immunoglobulin superfamily antigens as taught by Lin for the purpose of both are directed towards delivering a cancer vaccine (Lin, Col 10, line 41-49) and the super family of Lin provides efficiency in adhering to the relevant molecules (Lin, Col 7, line 55-59).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,979,818 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the present invention recite similar subject matter to claim 1 of U.S. Patent No. 8,979,818 B2 including the method steps of administering a polynucleotide vaccine into the skin, applying a needle electrode to the skin, and applying a sequence of at least three single, operator-controlled, independently programmed, narrow interval electrical waveforms, which have pulse intervals that are less than 100 milliseconds to deliver the polynucleotide vaccine.
Further dependent claims of the present invention relate to similar subject matter found in U.S. Patent No. 8,979,818 B2.
Present Invention
U.S. Patent No. 8,979,818 B2
2
2
3
3
6
13




Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 28 of U.S. Patent No. 6,603,998.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 1 of the present invention recites similar subject matter as claim 28 of U.S. Patent No. 6,603,998 including the method steps of applying a sequence of at least three electrical pulses having specific characteristics. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783